Citation Nr: 1815097	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  13-25 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent prior to January 16, 2013 and in excess of 20 percent thereafter for degenerative disc disease with hyperlordosis lumber spine, intervertebral disc syndrome. 

2. Entitlement to an effective date earlier than January 16, 2013 for the award of total disability rating based on individual unemplopyability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1993 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO in Reno, Nevada, currently has jurisdiction over the case.

A video-conference Board hearing was held in May 2014 before a Veterans Law Judge (VLJ) who has since retired.  A transcript of the hearing testimony has been associated with the claims file.  In a letter sent in April 2015, the Veteran was offered the opportunity to present testimony at a new Board hearing before a different VLJ.  As the Veteran did not respond within 30 days, this opportunity was deemed waived.

In August 2014 and July 2015, the Board remanded this issue for further development, including for development regarding a TDIU and a VA examination regarding the severity of his degenerative disc disease of the lumbar spine.  All necessary development having been addressed, the case has since returned to the Board.

In the February 2015 rating decision, the Reno RO granted a TDIU, effective May 13, 2014.  A November 2017 rating decision then granted an earlier effective date of January 16, 2013 for the TDIU, noting that was the date when the Veteran met the scheduler criteria.  However, as a TDIU was not granted for the entire appeal period, it continues to be on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).

In a November 2017 rating decision, the RO granted a 20 percent rating for degenerative disc disease with hyperlordosis lumbar spine, intervertebral disc syndrome, effective January 16, 2013.  However, because this does not represent a full grant of the benefits sought on appeal, the appellant's claim for a higher evaluation for degenerative disc disease remains pending, as reflected on the title page.  Id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claims are again remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

In the July 2015 remand, the Board noted that the Veteran may have or had neurological abnormalities, including but not limited to bowel, bladder, or erectile dysfunction, which may be associated with his service-connected lumbar disability.  Therefore, the case was remanded for an additional VA examination.  The examiner was instructed to discuss any contradictory medical findings related to this issue, including whether there were distinct periods during the appellate period, when particular neurological abnormalities associated with the lumbar spine were present but later resolved. 

Pursuant to the remand, the Veteran underwent a VA examination in October 2017.  The examiner reported that the Veteran complained of urinary leakage and erectile dysfunction.  The examiner also stated that the Veteran has recurrent diarrhea associated with medication.  However, the examiner failed to address conflicting evidence in the manner of the August 2011 VA C&P examination report which noted the Veteran's bowel problems were related to degenerative disc disease.  See August 2011 VA C&P Examination Report.  In addition, the examiner did not report on whether the Veteran had any neurological abnormalities during the appellate period which subsequently resolved.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance).  

In addition, the U.S. Court of Appeals for Veterans Claims (Court) has issued a precedential decision holding that for VA examinations to be adequate for rating musculoskeletal disabilities, they must record range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of motion of the opposite undamaged joint.  Correia, 28 Vet. App. at 169-70 (citing 38 C.F.R. § 4.59 (2017)).  Furthermore, if the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary, he or she must clearly explain why what that is so.  Id. at 170. 

Here, the October 2017 VA examination report provides range of motion results, but does not specify the type of testing on which these results were based (i.e. active or passive, weight-bearing or nonweight bearing), or provide results for each type of test, as required under Correia.  If only active range-of-motion testing was performed, and the other tests were deemed not necessary or possible, the examiner did not state this in the report.  As this is a determination that requires medical judgment, the Board may not make its own independent finding on this issue.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Furthermore, the Veteran's Vocational Rehabilitation and Employment records were added to the record in February 2018.  This was subsequent to the most recent supplemental statement of the case (SSOC) issued in November 2017 and within 90 days of the transfer of the Veteran's case to the Board.  See November 2017 SSOC.  See also January 2018 BVA Letter.  Therefore, a remand is required for the issuance of another SSOC.

Additionally, as the case is being remanded, the Veteran should also be afforded another opportunity to identify any records of private medical treatment that he would like to submit or have VA obtain on his behalf.  This is especially important given the assertion in the Veteran's medical treatment records that he has applied for state disability benefits.  See January 2013 Primary Care Note.

The Board also notes that the Veteran's claim for a TDIU is inextricably intertwined with the grant of an increased rating for the Veteran's degenerative disc disease with hyperlordosis lumber spine, intervertebral disc syndrome.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, consideration of the claim for TDIU must be deferred pending the resolution of the increased rating for his degenerative disc disease with hyperlordosis lumber spine, intervertebral disc syndrome.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send a letter to the Veteran requesting that he identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his claims.  A specific request should be made for state disability records.  See January 2013 Primary Care Note.

The Veteran should be invited to submit this evidence himself or to request VA to obtain it on his behalf. Authorized release forms (VA Form 21-4142) should be provided for this purpose.

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the claims file.  At least two such efforts should be made unless it is clear that a second effort would be futile.

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2. Obtain all outstanding records of VA treatment dated since October 2017 and associate them with the claims file.

3. Upon receipt of any additional records, schedule the Veteran for an appropriate VA examination(s) to assist in determining the nature and current level of severity of his service-connected degenerative disc disease of the lumbar spine.  The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner(s) in conjunction with the examination(s).  The examiner(s) must note in the examination report(s) that the evidence in the claims file has been reviewed.

The examiner(s) should elicit a full history from the Veteran.  The examination(s) should include any necessary diagnostic testing or evaluation, i.e. X-rays, MRI studies.  All pertinent symptomatology should be reported in detail.

In particular, the examiner should test the range of motion using a goniometer in active motion, passive motion, weight-bearing, and nonweight-bearing, for the joint in question and any paired joint(s).  See Correia v. McDonald, 28 Vet. App. 158 (2016).  

The examiner should describe any pain, weakened movement, excess fatigability, instability of station, and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  Based on the Veteran's lay statements and any additional relevant evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

The examiner must also address the following:

a) Whether the Veteran has any neurologic abnormalities present, specifically including but not limited to any bowel, bladder, or erectile dysfunction, and indicate whether it is at least as likely as not (50 percent probability or greater) that any such neurological abnormality identified is associated with the Veteran's service-connected lumbar disability.

* The examiner is asked to discuss, and reconcile or explain, to the extent possible, any contradictory medical findings relating to this inquiry within the claims file.  If there are distinct periods of time during the appeal period (April 2010 to present) in which particular neurological abnormalities associated with the lumbar disability were present but then later resolved, the examiner should so state.  In connection with this inquiry, the examiner's attention is directed to the following evidence of record:

i. May 2010 VA back examination report documenting the Veteran's report of weakness to the spine and leg, but reporting no bowel problems, bladder problems, or erectile dysfunction in relation to his spine condition.

ii. August 2011 VA examination report documenting the Veteran's complaints of the following: weakness of the spine, leg and foot; bowel problems (slight fecal leakage occurring less than 1/3 of the day); and erectile dysfunction (described as able to achieve and maintain an erection, but weak).  In an addendum, the examiner concluded that the bowel problems and erectile dysfunction were related to the degenerative disc disease.

iii. October 2014 male reproductive systems DBQ report documenting the Veteran's report of noting erectile dysfunction following his back injury, depressive episode, and taking of medications for these and other conditions.  The examiner opined that erectile dysfunction was less likely as not proximately due to or a result of depression and degenerative disc disease of the lumbar spine, IVDS, stating that there was no objective evidence to confirm that the erectile dysfunction was secondary to depression and the lumbar disability and that a review of the records did not indicate a nexus between the erectile dysfunction and the depression and lumbar disabilities.  No underlying rationale was given for these conclusions.

iv. October 2014 male reproductive systems DBQ report documenting a voiding dysfunction resulting in urine leakage and increased urinary frequency as well as signs and symptoms of obstructed voiding.  The report merely states that the possible etiology of the voiding dysfunction is not known, without further explanation of whether additional information was needed to be able to reach a conclusion.

v. November 2014 VA back examination finding mild bilateral lower extremity radiculopathy, but no other neurologic abnormalities or findings related to a thoracolumbar spine condition.

vi. October 2017 VA back examination noting voiding dysfunction resulting in urine leakage; recurrent diarrhea due to medication; and an onset of erectile dysfunction due to back pain.

Although particular evidence is identified above, the examiner should not limit his or her consideration of the evidence of record to that listed above.

The examiner(s) must provide a comprehensive report including complete rationales for all opinions and conclusions reached, whether favorable or unfavorable, and citing the objective medical findings leading to the conclusions.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

4. Then, review the claims file and ensure that all requested development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  See Stegall v. West, 11 Vet. App. 268.  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand.  If any examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5. Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  As part of this appeal, the AOJ must specifically address whether separate evaluations are warranted for any associated neurological disorders at any point during the appeal period, and decide whether entitlement to an effective date earlier than January 16, 2013 for the award of a TDIU is warranted.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

